Citation Nr: 1325939	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from August 1986 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision issued by the VA RO in Muskogee, Oklahoma, which denied the Veteran's claim for service connection for bilateral carpal tunnel syndrome. 

The Veteran withdrew his claim for entitlement to individual unemployability in a January 2011 statement.  As such, this issue is no longer pending before VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral carpal tunnel syndrome began while he was on active duty.  He contends that, while stationed at Shaw Air Force Base from 1992 to 1994, he saw a doctor several times with complaints of arm and hand numbness.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of carpal tunnel syndrome of either wrist or arm.  A June 1990 service treatment record noted complaints of pain to the elbow.

Post service, an April 2001 VA treatment record noted that the Veteran presented with a one-year history of paresthesias and weakness in the bilateral hands, the right being greater than the left.  Further, the evidence of record reflects that the Veteran underwent a bilateral carpal tunnel release surgery in July 2001 at the Durham VA Medical Center (VAMC), and he underwent another surgery for right wrist carpal tunnel syndrome on April 21, 2006, at Muskogee Regional Medical Center.  It was noted that he had failed carpal tunnel surgery in the past.


In this case, as the Veteran reports that he has had arm and hand numbness during and after his active duty service, observations that he is competent to make, and he has a current diagnosis of carpal tunnel syndrome, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records that have not yet been associated with the claims file. 

2. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his bilateral carpal tunnel syndrome.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his bilateral carpal tunnel syndrome.  

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's carpal tunnel syndrome of the left and right wrists or arms began in or is related to his active duty service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

